Citation Nr: 0336532	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from October 1972 to November 
1973.

This appeal arises from an August 2002 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which denied a total 
compensation rating based on individual unemployability.  The 
RO also denied a claim for an increased rating for 
arteriosclerotic heart disease and the veteran was provided 
with a statement of the case on the increased rating issue; 
however, in his substantive appeal, the veteran indicated 
that he was only appealing the issue of a total compensation 
rating based on individual unemployability.  Accordingly, 
this is the only issue before the Board for appellate 
consideration at this time.  


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  This law redefines the obligations of 
VA with respect to the duty to assist.  Of particular note, 
under the VCAA, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Regulations implementing the VCAA became effective on August 
29, 2001.  Those regulations include 38 C.F.R. § 3.159(b)(1), 
which states in pertinent part that if a claimant did not 
respond within 30 days to a VA request for pertinent evidence 
or information in his possession that might substantiate his 
claim, VA could decide the claim prior to the expiration of 
the one-year period provided in the VCAA (38 U.S.C.A. § 
5103(b) (West 2002)) based on all the information and 
evidence contained in the file.  On September 22, 2003, the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day time limit set forth in 38 C.F.R. § 
3.159(b)(1), finding that it was incompatible with the 
statute under which it was promulgated.  Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).

In addition, the claims file contains a September 2001 Social 
Security Administration decision granting the veteran 
disability benefits.  However, the claims file does not 
contain the medical records on which this decision was based.

Accordingly, the Board has determined that additional 
assistance is required and this case is REMANDED to the RO 
for the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) with respect to any pending 
claim.  The RO should inform the veteran 
that any evidence and information 
submitted by him in response to VA's 
request must be received within one year 
of the date of the letter and that the 
veteran should inform the RO if he 
desires to waive the one-year period for 
response.  

2.  The RO should contact the Social 
Security Administration and request that 
agency to provide copies of any medical 
records utilized in arriving at their 
decision.    

3.  Thereafter, the RO should arrange for 
the veteran to undergo a special cardiac 
examination in order to ascertain the 
nature and severity of the veteran heart 
disease and its impact on the veteran's 
ability to work.  All indicated tests 
should be accomplished and the examiner 
should provide an opinion for the record 
as to whether it is at least as likely as 
not that the veteran's service connected 
cardiac disorders prevent him from 
obtaining or retaining substantially 
gainful employment.  The claims folder 
must be made available to the examiner 
for review.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate period 
of time in which to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


